Name: Commission Regulation (EEC) No 701/88 of 17 March 1988 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain flowers originating in Cyprus, Israel and Jordan
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  Asia and Oceania
 Date Published: nan

 No L 72/20 Official Journal of the European Communities 18 . 3 . 88 COMMISSION REGULATION (EEC) No 701/88 of 17 March 1988 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain flowers originating in Cyprus, Isarael and Jordan Whereas the Community producer prices for the two-week periods to 31 May 1988 should be determined on the basis of data provided by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties imports of certain flowers originating in Cyprus, Israel and Jordan ('), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 4088/87, Community producer prices applicable for two-week periods are fixed twice a year before 1 5 May and 15 October for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses ; whereas pursuant to Article 1 of Commission Regulation (EEC) No 700/88 (2) laying down certain detailed rules for the import arrangements in question prices for roses are determined on the basis of the average daily prices recorded on the representative producer markets for the pilot varieties of quality grade 1 in the three preceding years ; whereas for carnations those prices are fixed under the same conditions for the bloom and spray types ; whereas, for the determination of the average, prices which differ by 40 % and more from the average price recorded on the same market during the same period during the three preceding years are excluded ; Article 1 The Community producer prices for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations provided for in Article 3 of Regulation (EEC) No 4088/87 for the two-week periods to 31 May 1988 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1988 . \ For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 382, 31 . 12. 1987, p. 22. (2) See p. 00 of this Official Journal. 18 . 3 . 88 Official Journal of the European Communities No L 72/21 ANNEX Community producer prices (ECU per 100 pieces) Weeks Period Uniflorous carnations Multiflorous carnations Large-flowered roses Small-flowered roses 9/10 29. 2. to 13. 3. 1988 14,57 11,41 68,04 27,46 11 /12 14. 3 . to 27. 3. 1988 14,28 11,59 58,26 23,58 - 13/ 14 28. 3 . to 10. 4. 1988 15,13 13,65 39,57 17,14 15/16 11 . 4. to 24. 4. 1988 12,76 13,23 33,35 15,01 17/18 25. 4. to 8. 5. 1988 . 13,42 13,48 26,80 13,94 19/20 9. 5. to 22. 5. 1988 14,92 14,31 27,09 13,90 21 /22 23. 5. to 31 . 5. 1988 11,33 12,14 23,15 11,45